SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xAnnual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June30, 2007 ¨Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-16196 HOST AMERICA CORPORATION (Exact Name of Registrant as specified in its Charter) Colorado (State or other jurisdiction of incorporation or organization) 06-1168423 (IRS Employer Identification No.) Two Broadway Hamden, Connecticut (Address of Principal Executive Offices) 06518 (Zip Code) Registrant’s Telephone Number, including area code: (203) 248-4100 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of Host America Corporation as of December31, 2006, the last business day of Host America Corporation’s most recently completed second fiscal quarter, was $13,913,597, computed by reference to the price at which Host America Corporation’s common stock was last traded on that date. At September 21, 2007, 10,878,514 shares of common stock of Host America Corporation were outstanding. Documents Incorporated by Reference: The information required by Part III of this Form 10-K is incorporated by reference to the Company’s Definitive Proxy Statement for the Company’s 2007 Annual Meeting of Shareholders. Page 1 of 118 pagesExhibits are indexed on page 53 TABLEOFCONTENTS PageNo Cautionary Statement about Forward-Looking Statements 3 PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 16 ITEM 1B. Unresolved Staff Comments 28 ITEM 2. Properties 28 ITEM 3. Legal Proceedings 28 ITEM 4. Submission of Matters to a Vote of Security Holders 31 PART II 32 ITEM 5. Market for Common Stock, Related Stockholder Matters and Issuer Purchasesof Equity Securities 32 ITEM 6. Selected Financial Data 37 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 50 ITEM 8. Financial Statements and Supplementary Data 50 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 ITEM 9A. Controls and Procedures 51 ITEM 9B. Other Information 52 PARTIII 53 ITEM 10. Directors and Executive Officers and Corporate Governance 53 ITEM 11. Executive Compensation 53 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 53 ITEM 14. Principal Accountant Fees and Services 53 PARTIV 53 ITEM 15. Exhibits and Financial Statement Schedules 53 SIGNATURES 57 -2- CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that are not statements of historical fact and may involve a number of risks and uncertainties. These statements relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable. These statements may also relate to our future prospects, developments and business strategies. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “will,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, in this Annual Report on Form 10-K to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements: · our ability to retain and renew customer contracts; · uncertainties in the competitive bidding process; · our dependence on key personnel; · the outcome of existing litigation and the potential for new litigation; · intense competition in the industry segments in which we operate on a local and national level; · the success of our energy management division and its ability to produce favorable revenue and profitability; · our need to finance clients’ equipment and initial start-up costs; · our dependence on building owners’ ability to retain clients; · fluctuations in food costs; and · other factors including those discussed under “Risk Factors” in Item 1A of this Annual Report on Form 10-K. You should keep in mind that any forward-looking statement made by us in this Annual Report on Form 10-K or elsewhere speaks only as of the date on which we make it. New risks and uncertainties arise from time to time, and it is impossible for us to predict these events or how they may affect us. We have no duty to, and do not intend to, update or revise the forward-looking statements in this annual report on Form 10-K after the date of this filing, except as may be required by law. In light of these risks and uncertainties, you should keep in mind that any forward-looking statement made in this Annual Report on Form 10-K or elsewhere might not occur. -3- PART I ITEM 1. BUSINESS Overview In this Annual Report on Form 10-K, we use the terms “Host America,” “the Company,” “we,” “our,” and “us” to refer to Host America Corporation and its subsidiaries. We currently consist of two principal operating divisions: food service and energy management.Host Business Dining and Lindley Food Service Corporation comprise our food service division and RS Services, Inc. and EnerLume Corp. comprises our energy management division. Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed asset sale of our food service division.Host Business Dining is a contract food management organization that specializes in providing full service corporate dining and ancillary services such as special event catering and office coffee products to business and industry accounts located in Connecticut, New York, New Jersey, Rhode Island and Texas.Our Lindley Food Service subsidiary provides fresh, unitized meals for governmental programs, such as senior nutrition programs, Head Start programs, school breakfast and summer school programs, primarily under fixed-price contracts in Connecticut, Indiana, Massachusetts and Rhode Island.Our RS Services subsidiary, located in Oklahoma, is our full service electrical contracting services segment.RS Services offers its customers an experienced team of individuals specializing in the installation and design of electrical systems, energy management systems, telecommunication networks and retrofitting of existing control panels, lighting systems, and alarm systems.EnerLume Corp., our wholly-owned subsidiary that was recently incorporated on July 5, 2007, compromises our energy conservation segment and currently consists of the sales, marketing and research and development of our EnerLume-EM™.The EnerLume-EM™ is an electrical energy saving device that treats electronic ballasts with fluorescent lighting systems, and can reduce electricity bills by up to 15% or more.The EnerLume-EM™ is suitable for use in manufacturing facilities, parking garages, warehouses and anywhere fluorescent lighting is used, and has a universal fit and causes a minimum disruption when being installed.Lighting is the most visible electrical system and accounts for approximately 50% of electrical usage in existing buildings.EnerLume-EM™ enables corporations and institutions to save energy by eliminating waste through facility wide control and treatment of power consumption.EnerLume-EM™ also provides strong value-adds inherent in the technology, including energy measurement, and power monitoring.The firmware provides timing direction to the ballasts as to when to draw power in such a way as to maintain full, peak voltage for maximum light output.Electrical consumption is reduced because ballast efficiency is maximized.Therefore, the EnerLume-EM™ improves the efficacy of a lighting system by reducing the electrical energy consumed while maintaining nearly all the light output. Our principal executive offices are located at Two Broadway, Hamden, Connecticut 06518 and our telephone number is (203) 248-4100.Our web site is www.hostamericacorp.com. Any reference contained in this report to our web site, or to any other web site, shall not be deemed to incorporate information from those sites into this report. Recent Developments Proposed Sale of Corporate Dining Division On April 17, 2007, we entered into an Asset Purchase Agreement (the "Host Purchase Agreement”) with Host America Corporate Dining, Inc. (the “Host Purchaser”) for the sale of substantially all of the assets relating to our corporate dining business that specializes in the management of corporate dining rooms and cafeterias and such ancillary services as special event catering and office coffee services. The proposed sale of assets includes the “Host America” name. The President of the Host Purchaser is Timothy Hayes, the Director of Operations -4- of our corporate dining segment. The consideration to be paid to us pursuant to the Host Purchase Agreement consists of cash in the amount of $1.2 million, which is subject to adjustment based on the number of corporate dining accounts and inventory amounts two days prior to closing. Completion of the transaction is subject to, among other things, the Host Purchaser obtaining satisfactory financing, our receipt of shareholder approval to consummate the transaction contemplated by the agreement, our receipt of shareholder approval to amend our articles of incorporation to change our corporate name, the execution of a non-compete agreementby us, as well as all other customary closing conditions. In addition, Mr. David Murphy, our Chief Executive Officer is required to enter into a covenant not to compete for a period of five (5) years with the Host Purchaser. Mr. Murphy will receive $34,218 payable in 60 monthly installment payments from the Host Purchaser as consideration for entering into the agreement. On August 31, 2007, we entered into an amendment to the Asset Purchase Agreement with the Host Purchaser.Pursuant to the amendment, $196,097 out of the total purchase price consideration paid by Host Purchaser to us at closing will be held in escrow by an escrow agent for a period of 120 calendar days after the closing date, subject to release upon the determination by one of our current customers as to whether or not it will terminate one or more of its current corporate dining contracts.In the event that the customer notifies Host Purchaser during the escrow period of its decision to terminate one or more of the contracts, all or a portion of the escrow (as determined by an adjustment schedule set forth in the amendment) will be paid to Host Purchaser.All or any portion of the escrow not paid to Host Purchaser at the end of the escrow period will be paid to us.In the event that the customer decides to maintain all of its contracts with Host Purchaser, the entire escrow will be paid to us. Proposed Sale of Lindley Food Services On April 17, 2007, we and our subsidiary Lindley Food Services Corporation, (collectively, the “Lindley Seller”) entered into an Asset Purchase Agreement (the “Lindley Purchase Agreement”) with Lindley Acquisition Corporation (the “Lindley Purchaser”) for the sale of substantially all of the assets relating to our Lindley Food Services subsidiary that engages in contract packaging, school meals and senior feeding services segment. The President of the Lindley Purchaser is Gilbert Rossomando, the President of our Lindley Food Services subsidiary and a current director of Host. The Vice President of the Lindley Purchaser is Mark Cerreta, the Executive Vice President of our Lindley Food Services subsidiary. The consideration to be paid to us pursuant to the Lindley Purchase Agreement consists of cash in the amount of $2.5 million, which is subject to adjustment based on the net asset value of the Lindley subsidiary two days prior to closing. Mr. Rossomando has abstained from voting on this transaction. Completion of the transaction is subject to, among other things, the Lindley Purchaser obtaining satisfactory financing, our receipt of shareholder approval to consummate the transaction contemplated by the agreement, the execution of non-compete agreements by us and Lindley Food Services, as well as all other customary closing conditions. EnerLume Corp. On July 5, 2007 we incorporated EnerLume Corp. under the laws of the State of Connecticut.EnerLume Corp. is a wholly owned subsidiary of Host America Corporation and will be the subsidiary responsible for all sales, marketing and research and development of our energy conservation products segment. SEC Investigation Completed On July 17, 2007, we announced that the staff of the Fort Worth Regional Office of the Securities and Exchange Commission (the “Commission”) notified us that the Commission’s investigation, which was -5- previously announced on July 19, 2005, has been terminated and no enforcement action has been recommended to the Commission. Expiration of Warrants On July 21, 2007, our publicly traded warrants to purchase common stock expired by their terms.The warrants were out of the money with a strike price of $5.50.Accordingly, we filed a Form 15 with respect to the warrants with the Securities and Exchange Commission pursuant to Rule 12g-4(a)(1)(i).The warrants were traded under the symbol CAFEW.PK.Our common stock is still currently traded under the symbol CAFÉ.OB. Private Placement On July23, 2007, we closed the sale of $850,000 of subordinated secured convertible promissory notes (“Notes”) in a private placement to a limited number of accredited investors.The Notes bear interest at the rate of 12.00% per annum, payable semi-annually on December31 and June30.The Notes will mature on June30, 2008, and the unpaid principle balance due and interest accruing on the Notes is convertible at the option of the holder into our common stock at $2.12 per share.The offer and sale of the Notes was conducted by the officers and directors of the Company who did not receive a commission or other remuneration. As security for the payment of the Notes and the performance by the Company of its obligations, we assigned to the Note holders a security interest in all of its right, title and interest in the patent pending and brand name rights relating to our EnerLume-EM™ energy saving-device. These securities were offered and sold without registration under the Securities Act of 1933 in reliance upon the exemption provided by Rule 506 of Regulation D thereunder, and may not be offered or sold in the United States in the absence of an effective registration statement or exemption from the registration requirements under the Securities Act.An appropriate legend was placed on the notes issued. OTCBB Listing Approved by NASD On August17, 2007, we were notified that our common stock was approved for quotation on the Over-The-Counter Bulletin Board (“OTCBB”) maintained by the National Association of Securities Dealers, Inc.As of August 16, 2007, our common stock is quoted under the symbol CAFÉ.OB on the OTC Bulletin Board. History We were formed as a Delaware corporation on February6, 1986 under the name University Dining Services, Inc.Our initial business strategy was to provide food service to colleges and preparatory schools in the New England area.After several years, we determined it was more profitable to concentrate on larger, more densely populated customer bases.Accordingly, in 1992, we became a full service food management company providing employee dining and special events catering to large office complexes.On March 9, 1998, we filed a Certificate of Amendment with the Delaware Secretary of State changing our name to Host America Corporation.On April30, 1999, we filed Articles of Merger in the State of Colorado to change our corporate domicile, merging Host Delaware into Host Colorado.Host Delaware ceased to exist as of that date.We changed our corporate domicile to reduce the amount of franchise tax required in the State of Delaware. On July31, 2000, we purchased all of the issued and outstanding shares of Lindley Food Service Corporation of Bridgeport, Connecticut.We paid approximately $3,700,000 in cash and issued 198,122 shares of our common stock. Lindley is engaged in the preparation and sale of fresh and frozen unitized meals for senior food programs, school lunches, and various governmental programs, under fixed-price contracts. -6- On December23, 2003, we acquired GlobalNet Energy Investors, Inc. pursuant to the terms and conditions of an amended and restated merger agreement dated December2, 2003.The shareholders of GlobalNet received in the aggregate 550,000 shares of our common stock in exchange for all of their outstanding GlobalNet common stock. GlobalNet was a development stage corporation formed for the purpose of marketing, selling, installing and maintaining energy saving products and technology.As described below, following the acquisition of RS Services, Inc., we merged GlobalNet into RS Services. On October29, 2004, we closed an asset purchase agreement with FoodBrokers, Inc., a Connecticut-based food service company.Pursuant to the agreement, we acquired certain assets constituting FoodBrokers’ food service business, including machinery and equipment.The inclusion of FoodBrokers to our Lindley subsidiary enabled us to increase our market share of the unitized meals market in the local geographic area in which Lindley operates.At the closing, FoodBrokers and its principals executed a six-year non-competition agreement pursuant to which each agreed not to compete, directly or indirectly, with us in the food service business within the United States. On February16, 2005, we acquired RS Services, Inc. pursuant to the terms and conditions of an agreement of merger and plan of reorganization dated September29, 2004.RS Services is an electrical services contracting firm. On April7, 2005, a plan of merger was approved and adopted by GlobalNet Energy Investors and RS Services by resolution of our Board of Directors.Pursuant to the plan of merger, GlobalNet was merged into RS Services and the separate existence of GlobalNet ceased. On April 17, 2007, we entered into Asset Purchase Agreements with Host America Corporate Dining, Inc. and Lindley Acquisition Corp. for the sale of substantially all of the assets relating to our corporate dining segment and our unitized meals segment respectively. On July 5, 2007, we incorporated EnerLume Corp. under the laws of the State of Connecticut.EnerLume Corp. is a wholly owned subsidiary of Host America Corporation and will be the subsidiary responsible for all sales, marketing and research and development of our energy conservation products segment. Industry and Market Overview Food Service Industry Host Business Dining and Lindley Food Service are both focused on the food service marketplace.A nationally recognized food consultant and research company estimates that the United States food service industry is a multi-billion dollar industry, encompassing corporate services, educational markets, hospital/health care, correctional facilities, military facilities and transportation facilities The senior feeding market, the market Lindley Food Services primarily serves, is also estimated as collectively a multi-billion dollar sector.The food service market is characterized by a large concentration of corporate and industry populations in a multitude of geographic locations.We believe the geographic locations in which we operate contain: ·the most concentrated dollar volumes in the overall marketplace; · high population density; ·numerous corporate office parks and industrial facilities; and ·high concentration of medium-size corporations. -7- Although we have a relatively small share of the food service provider market, we compete favorably with other regional food service providers and those national companies that have operations in the northeastern United States.We believe we have been able to remain competitive because of the quality, selection and value of the food and services that we provide. Energy Management Industry The United States Department of Energy indicates that electrical consumption, on which expenditures exceed approximately $200 billion dollars annually, is projected to grow at an average annual rate of 1.6% per year through the year 2025.In addition, the Department of Energy anticipates that increasing electrical demand may exceed the generation industry’s ability to produce sufficient electrical power.During 2004, the northeastern region of the United States and portions of Canada experienced total grid power failure, in part as a result of insufficient electrical energy to satisfy the increase in demand.In addition, certain states continue to experience high rate increases and brownouts.To combat this growing problem, public utility companies throughout the United States have implemented programs to implement energy conservation and management at the customer levelto promote the replacement or retrofitting of inefficient lighting, heating and cooling equipment.In addition, the increase in business operating costs due to increased utility costs will continue to diminish operating margins unless companies and residential consumers take proactive measures to increase electrical efficiencies and reduce waste. These factors, plus continuing deregulation of utilities and increased competition are forcing electric utilities to become pro-active in promoting the purchase and installation of energy saving products and services similar to those currently being offered to our customers by our energy conservation division. Operations Host is made up of two operating divisions:our food services division, consisting of Host Business Dining and Lindley Food Service, and our energy management division, consisting of RS Services, electrical contracting services segment and our energy conservation product segment. Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all the assets of our food service division.A description of our operations follows. Food Service Division Host Business Dining Host business dining is a regional, full-service food service provider for major corporations.Our primary clients are medium-size corporate accounts with annual food sales of between $250,000 and $2 million.These accounts provide a wide variety of food services in a single corporate location.At each location, we may provide any or all of the following customized services: · cafeteria services; · special event catering; · office coffee services; and · employee gift and sundry stores. At most locations, we are the exclusive provider of food and beverages and are responsible for hiring and training personnel.Our on-site managers work closely with our corporate officers to ensure continuing food quality and customer satisfaction. -8- New accounts are assigned to a member of management who develops a comprehensive plan to meet each client’s specific needs.After extensive interviews and on-site visits, an operating strategy is formulated to best meet the needs of each individual client.We consider various factors to maximize our profit potential without sacrificing client satisfaction, including a thorough review of: · labor and product costs; · facility and menu design; · training and recruiting; · specialized needs of the client or its employees; and · equipment needs. Each location is continually reviewed to monitor client employee satisfaction, evolving menu requirements and quality of food and service.Based upon reports supplied by on-site managers, additional services are added as demand changes, including upgrades of catering facilities and food selection. In an effort to reduce costs and increase profitability, we began to outsource our vending operation during 2003.We sold our vending equipment and inventory and eliminated our vending staff.Host Business Dining entered into agreements with the companies that purchased the equipment and inventory.The agreements provide that we will receive monthly commissions on the vending sales generated at the various unit locations. We may be required to grant credit to some of our customers to fund their initial purchase of equipment and supplies at our various food service facilities.Before granting credit, we review a client’s credit history and establish a credit limit based upon factors surrounding the credit risk of specific clients, industry historical trends and other types of credit information.To reduce the risk of default, our contracts provide for buyback provisions requiring each client to buy the equipment and supplies in the event of an early termination of the contract. Client accounts are staffed by several levels of management-level employees who are responsible for our clients’ complete satisfaction.We employ district managers with sales and administrative backgrounds who are responsible for overseeing the client accounts in their region, as well as forecasting the budget for each account and assisting the on-site management at each location.The on-site manager is responsible for the day-to-day activities of the account and for ensuring continuing food quality and satisfaction.In the smaller accounts, a chef/manager will perform these duties.The supporting personnel at each location may include: · an executive chef; · sous chef; · grill cook; · deli servers; · cashiers; · dishwashers; · catering personnel; and · general kitchen help. Our managers, chefs and cooks have experience from larger food service organizations, are graduates of a culinary school or graduates with a degree in hotel and restaurant management. Other support personnel are hired locally and trained on-site by our on-site manager, chef/managers and/or district managers. Lindley Food Service Our Lindley subsidiary prepares meals for various governmental programs under fixed-price contracts and has a different operational structure than Host Business Dining.Lindley bids on government feeding contracts -9- involving schools and senior citizen programs and operates three kitchens in Connecticut, which have high volume production capabilities for breakfast, lunch and after-school programs.Lindley has additional production facilities in Indiana and Massachusetts.Lindley’s production staff prepares the meals daily and delivers the meals using its own trucks and drivers, directly from the kitchens to each client’s facility.Lindley also does congregate feeding and offers packaged microwavable senior meals for its “Meals-on-Wheels” programs.A staff nutritionist monitors the nutritional content of the food produced at each of Lindley’s facilities.Lindley is one of the largest providers of fresh unitized meals in the Northeast, operating out of its various production sites. Lindley’s strengths include professional management of large-volume accounts, custom designed meals for special needs and available plan capacity to expand production. EnergyManagementDivision Our energy management division currently consists of two segments: RS Services and our energy conservation product segment. RS Services is an electrical contract services firm which specializes in the installation and design of electrical systems, energy management systems, telecommunication networks and retrofitting of existing control panels, lighting systems, and alarm systems.Our energy conservation product segment consists of the EnerLume-EM™, which is a computerized controller capable of reducing energy consumption on lighting systems.Our goal is to provide both large and small customers with significant savings on their electrical energy usage and minimize downtime costs associated with power outages.In addition, we believe that the increase in energy efficiency related to the use of our product and services has the future potential for reducing repairs and maintenance expenses by reducing operating temperatures of existing equipment. The energy management division’s product and services we currently provide are as follows: · EnerLume-EM™– This product is a lighting energy management system that is designed to reduce excess kilowatts ordinarily required for operating magnetic or electronic ballasts used in fluorescent lighting systems, and manages the incoming power so the ballasts draw energy when the power transmission is most efficient.This greatly reduces energy costs while minimally reducing light levels so that virtually no light loss can be detected by the human eye.The light controller can be managed from a remote location, which provides what we believe to be a unique benefit to multi-locations customers. · Installation and Maintenance Services - We offer product enhancements, installation and product servicing and maintenance support to our customers. · Switchgear and Retrofit Contracts – We offer services as both contractor and subcontractor for multi-location switchgear and retrofit contracts nationwide These services include replacing older, less efficient equipment and similar electrical devices and replacing them with new, and more updated energy efficient devices, such as circuit breakers and florescent lighting tubes and ballasts. Our long-term goal is to target the commercial, industrial and governmental markets, utilizing direct sales by master channel partners, sub-distributors and in-house sales staff.The division also plans to conduct research and development efforts, which may include new product launches and product expansions with a view to increasing revenues, market expansion, name brand recognition and client loyalty.We will also continue to develop our relationships with large electrical contractors, national large retail chains, office locations and property management companies. -10- Business Strategy FoodServiceDivision Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all the assets of our food service division.A description of our business strategy until the proposed date of sale is as follows. Host Business Dining We introduced our “Food Serve 2000” as a means of working with customers to evaluate and adapt our existing food operations to maximize and maintain client satisfaction.We study the basic elements of our food service at each location, including: · traffic flows and waiting times; · menu variety and food presentation; · nutritional assessment; · work preparation; and · labor qualifications. Through our continuing evaluations, on-site managers strive to maintain: · custom designed menus to meet regional and ethnic tastes; · facilities with state-of-the-art equipment; · strict cost containment policies;and · nutritional programs for better health. After our comprehensive evaluations, each facility is reviewed with the client to select the best possible combination of food and service.Food Serve 2000 allows us to make rapid changes at a given location before employee dissatisfaction results in a termination of a contract. If a problem develops at a local level, management has the ability to rapidly deploy individuals specializing in that area and seek a solution. Lindley Food Service We have aggressively pursued higher margin business for our pre-packaged unitized meal production.This has been accomplished by increasing our customer base for Meals-on-Wheels, senior assisted living facilities, pre-school Head Start programs, School Lunch, After-School Enhanced Snack programs and Summer School Breakfast and Lunch Programs.We have focused on these markets by participating in industry trade shows like Meals-on-Wheels Association of America, NANASP and the National Head Start Conference.This exposure has enabled Lindley to continue to expand its customer base throughout the Northeast and Midwest. EnergyManagementDivision We intend to market our energy saving product via channel partners to market leaders in industry segments (retail, commercial, industrial, and institutional), which we believe will lend credibility and name brand recognition to our product. In addition, we intend to establish relationships with trade organizations that will endorse our product, and offer the sale to companies that comprise their industry.This process should streamline our energy management operations entry into the marketplace. -11- The energy management division’s mission is to lead its marketplace to the new levels of efficient utilization of utilities demanded by the economic cost of energy and the global demand for conservation. The division will research, develop and provide the customized products, services and responsible information expected of a business committed to the high technology energy management marketplace. Marketing FoodServiceDivision Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all the assets of our food service division.A description of our marketing plan until the proposed date of sale is as follows. We have selectively bid for privately owned facility contracts and contracts awarded by governmental and quasi-governmental agencies.Other potential food service contracts come to our attention through: · mail and telephone; · conversations with suppliers, such as purveyors and vending machine suppliers; · state listings; · trade shows and conventions; and · client referrals. New clients generally require that we submit a bid and make a proposal outlining a capital investment (if required) and other financial terms.We may be required to make capital improvements to the client’s facility at the start of the contract to secure an account.We also expend a great deal of time and effort preparing proposals and negotiating contracts.In certain cases, a private facility owner may choose to negotiate with us exclusively, in which case we do not have to participate in any bidding process. In attracting office building clients, we have constantly upgraded the quality of our food service and customer services.We strive to provide menu items which are healthy and higher in quality than typical fast food or cafeteria style products.Our philosophy is that to the extent our customers are able to satisfy their meal needs at their employer’s cafeteria, the less time those employees are away from their office setting.We believe this results in an increase in corporate and individual productivity.Further, if we can satisfy the employees with more diverse and higher quality food items, employers will frequently subsidize all or a portion of the costs. We believe that we can compete with our larger competitors because: · we provide direct, hands-on management contact with our client facilities on a weekly basis; · we offer flexible menus to satisfy customer wants and desires; and · we intensively train our managers. Host implemented new marketing programs at its facilities such as “Cruisin’ Cuisine” and “Celebrity Chefs” to help maximize sales growth.In our Cruisin’ Cuisine program, our corporate chefs travel from location to location in a custom outfitted vehicle and present a complete specialty theme promotion menu such as fresh sushi, a taste of Havana, or authentic Japanese stir-fry.In our Celebrity Chefs program, the recipes and culinary style of featured world class chefs are presented in the business dining location.Every three months, a different celebrity chef is featured.Our clients’ responses to these programs have been very favorable. -12- EnergyManagementDivision We utilize master channel partners, sub-distributors and in-house sales staff to pursue a multi-channel approach with our marketing and sales strategy with our product segment.Focusing on commercial and industrial customers, we will implement brand awareness of our product and services through advertising, business to business, websites, industry and energy conservation seminars and trade exhibits.The division will attempt direct sales efforts to potential customers who we believe are extremely sensitive to our nation’s growing energy costs.Management will be responsible for identifying potential customers in a particular industry group and those persons within an organization to implement an energy savings program.We can determine which products and services will most benefit the customer and arrange for an onsite beta testing program and product modifications prior to installation.Extensive follow-up and testing of our system will be conducted by an in-house technical staff and channel partners to insure customer satisfaction.We believe satisfied customers who have experienced energy savings first-hand are a key component to marketing the product to future customers. Major Clients and Contracts FoodServiceDivision Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all the assets of our food service division.A description of our major clients and contracts until the proposed date of sale is as follows. Host Business Dining Host Business Dining has a large number of multi-year contracts.These contracts are with Fortune 500 businesses in the Connecticut area, each with multiple locations serving over 4,500 total contracted employees. In the past, we have had to close facilities due to price, competition and relocation. Our largest contract, Pitney Bowes, accounted for approximately 15.2% of our combined revenues from both continuing and discontinued operations for the fiscal year ended June30, 2007.Collectively, contracts with our largest customer constituted approximately 42% of business dining revenues.If we lose this major contract, such loss may have a material adverse effect on us. Lindley Food Service Our Lindley subsidiary has numerous Meals-on-Wheels and congregate feeding accounts, the largest of which are in New Haven, Bridgeport and Waterbury, Connecticut; Muncie, Indiana; and Everett, Massachusetts.Lindley provides school breakfasts and lunches for the New Haven, Bridgeport and Waterbury public schools.Lindley was also awarded the contract with the Boston, Massachusetts public schools to provide emergency replacement meals for breakfast and sandwich items. Lindley was awarded the contract after successfully bidding for the business.As the majority of the division’s business is with government agencies, Lindley secures the majority of its business through the bidding process.Lindley continues to be awarded feeding programs for the elderly throughout the northeast region. One of Lindley’s largest contracts, Mystic Valley, accounted for approximately 10.7% of our total combined revenues from both continuing and discontinued operations for the fiscal year ended June 30, 2007.If we were to lose this major contract, such loss may have a material adverse effect on us. Lindley is currently involved in bids for several other senior feeding, Meals-on-Wheels, and Head Start contracts in various states. -13- EnergyManagementDivision RS Services pursues new contract services customers through the marketing and promoting of the division’s current network by developing relationships with restaurant, retail, commercial chains, general contractors and manufactures.RS Services installs test sites of new products if the customer has the potential for a large number of installations. Three of RS’s largest contracts accounted for approximately 30.2 %, 22.2% and 18.0% of our revenue from continuing operations for fiscal year ended June30, 2007.If we were to lose these major contracts, such loss may have a material adverse effect on us. Seasonality Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all of the assets of our food service division.A description of our seasonality until the proposed date of sale is as follows. Our food service division’s operations are somewhat seasonal in nature.Many of our corporate clients are less busy in the summer months due to the vacation schedules of their employees and shift reductions.Special events catering tends to peak at various times of the year depending on corporate meetings, holiday parties and the frequency of special events.We adjust our labor staffing and inventories as necessary during these periods. In our energy management division, we experience seasonality fluctuations during the last two months of each calendar year. Competition Food Service Division Our food service division has been classified as discontinued operations held for sale in our financial statements resulting from the upcoming Special Meeting of Shareholders to vote on the proposed sale of substantially all of the assets of our food service division.A description of our competition until the proposed date of sale is as follows. We have encountered significant competition locally and nationally in the contract food service market. Food service companies compete for clients on the basis of: · quality and service standards; · local economic conditions; · innovative approaches to food service facility design; and · maximization of sales and price (including the making of loans, advances and investments in client facilities and equipment). Competition may result in price reductions, decreased gross margins and loss of market share.Host competes with several companies that provide service on a national basis who have greater overall resources at their disposal.In addition, existing or potential clients may elect to “self operate” their food service, eliminating the opportunity for us to compete for their business. -14- Energy Management Division There are currently a number of products and services on the market that directly or indirectly compete with our product and services.Many of these are offered by companies that are larger and better financed.However, we believe that although energy saving technology currently exists, our EnerLume-EM™ light controller is capable of controlling, monitoring and saving electric kilowatt hours through a unique mechanism that has a limiting effect to luminosity.Our product will also be capable of providing real-time variability of savings levels and operational control at off-site locations.Further, our equipment processor is digital, which is faster, more compact and more efficient than our competitors’ products.We believe that the installation of our equipment is less invasive and creates less of a disruption to a customer’s operation than that of our competition. Government Regulation Food Service Division Our food service business is subject to various government regulations including environmental, employment, privacy and safety regulations.In addition, our food service facilities are subject to state health department regulations, periodic health inspections, sanitation and safety standards, and state and local licensing of the sale of food products.The cost of compliance with these various regulations is not material; however, we cannot provide assurance that additional federal and state legislation or changes in the regulatory environment will not limit our activities in the future or increase the cost of compliance. Energy Management Division Favorable government regulations, through The Energy Policy Act of 2005 ("EPACT"), are improving the environment for organizations to take advantage and utilize energy conservation products.EPACT has brought sweeping changes to the benefit of organizations willing to participate in programs that curtail energy consumption. These changes include immediate tax deductions for qualifying investments that reduce energy costs on commercial applications of up to a maximum of $1.80 per square foot. This allows organizations a larger return on their investment via direct tax reductions and reduces the breakeven level associated with their costs incurred, allowing organizations the added incentive to install energy saving products.The U.S. Department of Energy’s longer term goal is for organizations to achieve a “Zero Energy Based” system, through which the net of total energy generated at an organization’s site and the total energy utilized at the site is zero, therefore eliminating the necessity to require energy from the power grid. Employees As of September21, 2007, our corporate office had 13 full time employees and our Business Dining segment had approximately 146 full-time employees and 3 part-time employees employed for special occasions and seasonal busy times.Our Lindley subsidiary had 145 full-time employees and 15 part-time employees.Our RS Services subsidiary had approximately 50 full-time employees and 1 part-time employee.Our EnerLume Corp subsidiary had approximately 8 full-time employees and no part-time employees.None of our employees are represented by a union. -15- ITEM 1A. RISK FACTORS Risk Factors In addition to risk and uncertainties in the ordinary course of business that are common to all businesses, important factors that are specific to our industry and our company could materially impact our future performance and results. We have provided below a list of these risks factors that should be reviewed when considering our business and securities. These are not all the risks we face, and other factors currently considered immaterial or unknown to us may impact our future operations. Risks Related to Host Generally We have a history of losses and our future profitability on a quarterly or annual basis is uncertain, which could have a harmful effect on our business and the value of our common stock. Our consolidated statements of operations and our statements of operating cash flows reveal significant losses and the utilization of significant amounts of cash to support our operating activities.Although a substantial portion of the net loss in prior years was related to non-cash charges, there can be no assurance that adequate sources of financing will be obtained as required or that our assets will be realized and liabilities settled in the ordinary course of business.Our consolidated financial statements do not include any adjustments related to the recoverability of assets that might be necessary if we are unable to continue as a going concern nor the potential need to make sizable payments in connection with pending litigation. In order to continue as a going concern, we will require additional financing.There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. In addition, we are named as defendant in numerous litigations, including shareholder lawsuits.If an adverse ruling in any or all of these legal matters occurs, we may be forced to either restructure operations, or take other necessary and appropriate measures that could potentially limit our ability to exist further as a going concern. Our independent registered public accounting firm have indicated substantial doubt about our ability to continue as a “going concern.”If we are unable to successfully implement our business plan and secure equity financing, we may be unable to continue as a going concern. Our current independent registered public accounting firm, in their report with respect to our financial statements as of June30, 2007, and for three years in the period ended June30, 2007, included a “going concern” qualification. As discussed in Note 2 to the audited financial statements, we have incurred significant losses and have negative cash flows from operations for the years ended June30, 2007, 2006and 2005, have a stockholders’ deficiency at June30, 2007 and are currently involved in significant litigations that can have an adverse effect on the Company’s operations. Because of these conditions, our independent registered public accounting firm have raised substantial doubt about our ability to continue as a going concern. We plan to improve cash flow through continued focus, deployment and promotion of our energy conservation segment and the underlying technology associated with our EnerLume-EM, as well as the sale of our food service assets. We also plan to continue our efforts to identify ways of reducing operating costs and to increase liquidity through additional equity financing. We have financed our operations since inception primarily through equity and debt financings. We have recently entered into a number of financing transactions and are continuing to seek other financing initiatives. We will need to raise additional capital to implement our business plan. Such capital is expected to come from the sale of securities, or the raising of additional debt, or the monetizing of our own food service assets. No assurances can be given that such financing will be available in sufficient amounts or at all. Our ability to -16- continue our operations will be dependent upon obtaining such further financing. These conditions raise substantial doubt about our ability to continue as a going concern. Material weaknesses or deficiencies in our internal controls over financial reporting could harm stockholder and business confidence in our financial reporting, our ability to obtain financing or other aspects of our business. Maintaining an effective system of internal control over financial reporting is necessary for us to provide reliable financial reports.As described in our recent periodic reports, management conducted an evaluation of internal controls and procedures. Based on that evaluation, our CEO and CFO concluded that our internal controls and procedures were not effective at a reasonable assurance level due to the material weaknesses such as inadequate controls related to inventory items at RS Services with respect to proper valuation and accountability and inadequate controls that address the segregation of duties and staffing levels associated with compilation and reporting tasks. Because the material weaknesses described above have not been remediated, our CEO and CFO continue to conclude that our internal controls and procedures are not effective. While we are in the process of implementing the remediation efforts, we may continue to experience difficulties or delays in implementing measures to remediate the material weaknesses. Additionally, if the remedial measures are insufficient to address the identified material weaknesses or if additional material weaknesses or significant deficiencies in our internal controls are discovered in the future, we may fail to meet our future reporting obligations on a timely basis, our financial statements may contain material misstatements, our operating results may be harmed, and we may be subject to litigation. Any material weakness or unsuccessful remediation could affect investor confidence in the accuracy and completeness of our financial statements. As a result, our ability to obtain any additional financing, or additional financing on favorable terms, could be materially and adversely affected, which, in turn, could materially and adversely affect our business, our strategic alternatives, our financial condition and the market value of our securities. We can give no assurances that the measures we have taken to date, or any future measures we may take, will remediate the material weaknesses identified or that any additional material weaknesses will not arise in the future due to our failure to implement and maintain adequate internal controls over financial reporting. In addition, even if we are successful in strengthening our controls and procedures, those controls and procedures may not be adequate to prevent or identify irregularities or ensure the fair presentation of our financial statements included in our periodic reports filed with the SEC. We will require additional capital to implement our business plan, and, if additional capital is not available, we may have to curtail or cease operations. We believe that the most efficient manner to increase shareholder value is to execute our business plan, which will require additional capital.We have engaged investment banking firms to raise additional capital, or debt via equity or debt financings, asset monetization or otherwise, until we can achieve positive cash flow.However, there is no assurance that we will be successful in the short-term of raising additional funds to fulfill our business plan, or that we will ever be successful in raising additional capital for the business, which could have a material adverse effect on our results of operations and cash flows. We are subject to pending litigation, which could have a material adverse effect and impact on our liquidity, financial condition and operating results, on the trading price of our securities and on our ability to access the capital markets. Host, members of our senior management, and current and former members of our Board of Directors are named defendants in class actions alleging violations of certain disclosure provisions of the federal securities -17- laws arising from a July12, 2005 press release.Further, Geoffrey Ramsey (our former CEO), David Murphy, Peter Sarmanian, Gilbert Rossomando, C. Michael Horton, Nicholas M. Troiano, Patrick J. Healy, John D’Antona and Anne Ramsey are named defendants in derivative suits alleging breaches of fiduciary duty.We are generally obligated to indemnify our officers and directors and our former officers and directors who are named as defendants in some or all of the above matters to the extent required by Colorado law.In addition, our insurance carriers may decline coverage, or our coverage may be insufficient to cover our expenses and liability, in some or all of these matters. It is possible that we will incur losses and obligations in excess of any insurance coverage, in aggregate amounts that would have a material adverse effect on our financial position, results of operations or cash flows. Material adverse legal judgments, fines, penalties or settlements could adversely affect our financial health and prevent us from fulfilling our obligations under our outstanding indebtedness. Material adverse legal judgments, fines, penalties or settlements arising from our pending litigation could require additional funding.If such developments require us to obtain additional funding, we cannot provide assurance that we will be able to obtain the additional funding that we need on commercially reasonable terms or at all, which could have a material adverse effect on our results of operations and cash flows. Such an outcome could have important consequences.For example, it could: · require us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital, capital expenditures, research and development efforts and other general corporate purposes, including debt reduction or dividend payments; · increase our vulnerability to general adverse economic and industry conditions; · limit our flexibility in planning for, or reacting to, changes in our businesses and the industries in which we operate; · restrict our ability to introduce new technologies or exploit business opportunities; · make it more difficult for us to satisfy our payment obligations with respect to our outstanding indebtedness; and · increase the difficulty and/or cost to us of refinancing our indebtedness. Our senior management team is required to devote significant attention to matters arising from the current litigation.As such, our management is unable to devote the majority of their time to implementing our business plan. We cannot provide assurance that the class and derivative actions will not adversely affect our results of operations.As our management team is forced to focus on matters pertaining to the fallout of the July 2005 press release, they are unable to devote their entire energies to implementing new products and services. Because our share price has been volatile, we may be the target of additional securities litigation, which is costly and time-consuming to defend. In the past, following periods of volatility in the market price of a company’s securities, shareholders have often instituted class action securities litigation against those companies.We can provide no assurance that our share price will remain stable on a going-forward basis.Such litigation, coupled with existing shareholder litigation, could result in substantial costs and a diversion of management attention and resources, which could significantly harm our profitability and reputation.These market fluctuations, as well as general economic, political and market conditions such as recessions, may adversely affect the market price of our common stock. -18- Effective control by current officers and directors and significant sales of shares by officers and directors could have a negative impact on share price. As of September21 2007, our officers, directors and their affiliates beneficially own 16.88% of the total voting stock outstanding, including options, convertible securities and warrants for common stock such individuals may have the right to exercise.Our articles of incorporation do not authorize cumulative voting in the election of directors and, as a result, our officers and directors are in a position to have a significant impact on the outcome of substantially all matters on which shareholders are entitled to vote, including the election of directors.In addition, based on the large number of shares currently owned by management, any sales of significant amounts of shares by our officers and directors, or the prospect of such sales, could adversely affect the market price of our common stock.These individuals, if and when they sell their shares, are subject to the volume limitations imposed by Rule 144 with respect to sales by affiliates. Risk Factors Related to the Upcoming Shareholder Vote on the Proposed Sale of Our Food Service Business and With Our Energy Management Operations Reference is made to the upcoming Special Meeting of Shareholders and the proposed sale of our food service divisions as described in our Definitive Proxy Statement as filed with the Securities and Exchange Commission on September 13, 2007. The Board of Directors has identified the asset sales as the most suitable method to meet our expected/scheduled liquidity needs. If shareholders reject the proposed asset sales, we will be faced with a critical liquidity challenge and urgent need for additional capital.In that situation, our Board of Directors would be forced to consider alternatives which it believes are likely to be substantially less favorable than the proposed asset sales.We currently know of no alternative sales or capital raising transactions or strategies that, in the opinion of our Board of Directors, would be likely to produce a more meaningful value for shareholders.Given our limited cash and the funds which would be needed to continue operations, our Board of Directors believes it would be difficult to continue our business or identify another appropriate potential purchaser who could acquire the assets.Our Board of Directors expects us to continue to experience cash demands that exceed our cash flow as we require substantial working capital to fund our business and meet our debt service and other obligations.Failure to consummate the asset sales will have a material adverse effect on our business, results of operations and financial condition. The sale of all of our assets related to our food service business will mean that future revenues will be solely dependent on our energy conservation division. After the sale of our food service business, we will be substantially smaller and will only operate in one principal division, energy management.During the full year ended June30, 2007, revenues from our food service division were $28,442,615, accounting for approximately 80% of total revenues generated.In contrast, during that same period, revenues from our energy services segment were $6,492,489, accounting for approximately 18% of total revenues generated and our revenues from our energy conservation segment were $701,903 which is approximately 2% of our total revenues generated.After the asset sale, we expect to generate all of our revenues from our energy conservation products and electrical services businesses.With the convergence of our new technology coupled with the planned marketing efforts in support of the launch of the newly designed EnerLume-EM™, and the execution of our business plan initiative, we believe that we can continue to grow and develop our energy conservation business and target new markets within the energy conservation industry, thereby growing our revenues.However, as our energy conservation operations are relatively new, we can not assure you that we will be able to generate revenues equal to historic levels or any level. If we are unable to increase the sales from our energy conservation product and service businesses it will have a material adverse effect on our business. -19- Our future success will depend to a large extent on the success of our energy conservation product. The market focus for our EnerLume-EM™ is to work with Master Channel Partners (“MCP”) as stocking distributors.We plan to direct MCP to end user account installations.Additionally, we plan to develop marketing relationships with major ballast, fixture and lamp Original Equipment Manufacturers’s (“OEM”) and other OEM distribution channels.We hope to work directly with utility providers to gain recognition as an energy saving product and take advantage of utility rebates and mandates. We will be subject to outside competitive technology and advances, evolving industry requirements and compatibility with the electrical infrastructure at client’s locations.Our future success will depend in part upon our ability to bring our product to market, including the ease of installation, ballast compatibility, and our ability to obtain dedicated circuitry at install sites.We are currently devoting significant resources toward the continued research and development of new ideas that will create additional energy saving products and technologies for us.There can be no assurance that we will successfully achieve these goals in a timely fashion or that our current or future products will satisfy the needs of the energy conservation markets. Failure of our products to satisfy market needs could have a material adverse effect on our business and results of operation.In addition, our marketing and commissioning efforts may not satisfy the needs of, and be accepted by, our customers, and we may not find adequate MCPs to facilitate our product to market. Our energy conservation segment competes in the energy conservation industry with companies that have more financial resources than we have and there can be no assurance that our products will compete successfully. We cannot assure you that we will be able to compete effectively in the sale of our energy conservation product. Competitors in the energy conservation industry in the United States and abroad are numerous and include, among others, major industrial and well-capitalized companies. Our competitors may succeed in developing technologies and products that are more effective than those we are developing and may render our product and technologies obsolete. Many of our competitors have substantially greater financial and technical resources, marketing capabilities, and industry experience. In addition, these companies compete with us in recruiting and retaining highly qualified personnel. As a result, we cannot assure you that we will be able to compete successfully with these organizations. There can be no assurance that national or international companies will not seek to enter, or increase their presence in the industry. Several companies market and sell products that compete with us.Competition from any of these companies could have a material adverse effect on our operations. Upon the closing of the proposed sale of our food service business, we will be required to make substantial payments to our creditors. Upon the closing of the proposed sale of our food service business, we anticipate that the cash proceeds of the sale will be adequate to pay off our Shelter Island term loan. In addition, we will be required to make substantial payments to our outstanding accounts and notes payables, and to pay legal, accounting and other expenses of the sale transaction. We anticipate that those payments will be made at closing and will be funded primarily out of the cash proceeds payable at closing. However, there can be no assurance that our anticipated cash resources will ultimately be adequate to make these payments on a timely basis or at all. We will require additional capital to implement our business plan, and if additional capital is not available, we may have to curtail or cease all or part of our operations.Additionally, future fundraising efforts will dilute current shareholder ownership interest in the Company. Following the proposed sale of our food service business and payments of outstanding indebtedness thereunder, our term loan with Shelter Island will terminate. We anticipate that following the proposed sale of our -20- food service business, our operations will generate a modest negative cash flow within twelve months and that a bank credit facility will not initially be necessary to support our energy management division at its current level of operations if we are able to raise funds through future equity funding.Our long term liquidity is contingent upon our consistently meeting our sales forecast, the consummation of the sale of our food service business, and our continued improvement in the area of product-to-market management. If any one of the above does not happen and we experience deterioration in orders due to a negative economy or an unfavorable market position with our product, there can be no assurance that we will be successful in maintaining an adequate level of cash resources. We may be forced to act more aggressively in the area of expense reduction in order to conserve cash resources as we look for alternative solutions. Following the consummation of the sale of our food service business, we intend to seek equity or similar financing on acceptable terms in order to obtain the added flexibility it will provide to our operations. There can be no assurance that our operations will generate an adequate level of cash flow or that we will be able to obtain such financing or that it will be available on terms acceptable to us.In addition, any future equity funding will dilute current shareholders’ ownership interest in us. If our shareholders do not approve the proposed sale of our food service business and if those sales are not consummated, we may not be able to maintain our current level of operations. Our obligation under our Shelter Island term loan facility is $1,240,000 and we had effectively exhausted our remaining availability under the facility. Additionally, we anticipate that we might not be able to meet our cash needs from cash generated through existing operations resulting from essential and non-essential vendor payables and product purchase orders, and other short term obligations coming due.In addition, if sales in the remaining period prior to closing of the sales of our food service business fall short of our current expectations, or if our expenses exceed our expectations, or if other factors adversely affect our business or financial condition, we may be forced to explore other ways to restructure operations. There can be no assurance that we will be successful in maintaining an adequate level of cash resources. The proposed sale of our food service business is integral to our liquidity. If the sale is not consummated on a timely basis, we do not believe that the cash generated from our operations would provide us with the cash resources necessary to fund our energy management operations in the current business environment. In that event we will need to consider other options that may be available to us including the potential liquidation of our assets or to take other necessary and appropriate matters to ensure our ability to continue operations.There can be no assurance that we will be successful in maintaining an adequate level of cash resources. The consummation of the proposed sale of our food service business is subject to a number of conditions that must be satisfied. The consummation of the proposed sale of our food service business is conditioned upon a number of factors including approval by our shareholders, the accuracy of the representations and warranties of the parties and compliance by the parties with their obligations under the agreements, the receipt of certain material third-party consents, and the absence of any material adverse change related to our food service business. We can not assure you that any or all of the conditions to closing under the asset sale agreements will be satisfied or waived and that the sale will be consummated if the necessary shareholder vote is obtained. We may be required to reduce or eliminate some or all of our sales and marketing efforts or research and development activities if we fail to obtain additional funding that may be required to satisfy future capital needs. We plan to continue to spend substantial funds to expand our sales and marketing efforts and our research and development activities related to our energy conservation product. Although we anticipate that these activities can be adequately funded in the short term through proceeds from the proposed sale of our food service business,cash generated from the operations of the on-going business, and/or other current sources of liquidity, long-term financing of these activities could require additional funding in the future. Our future liquidity -21- and capital requirements will depend upon numerous factors, the cost and timing of sales and marketing, manufacturing and research and development activities, and competitive developments. Any additional required financing may not be available to us on satisfactory terms or at all. If we are unable to obtain financing, we may be required to reduce or eliminate some or all of these activities. Any decrease in capital spending by our potential “end user” customers could have a material adverse effect on our business and results of operations. Our “end user” target markets include distribution centers, warehouses, retail store chains, parking garages and the like. The capital spending policies of our potential “end user” customers can have a significant effect on the demand for our products. Such policies are based on a variety of factors, including the resources available to make such purchases, spending priorities and policies regarding capital expenditures. Any decrease in capital spending by our potential “end user” customers could have a material adverse effect on our business and results of operations. Any failure to obtain and sustain market acceptance of our product could have a material adverse effect on our plan for growth and on our business and results of operations. Our product represents alternatives and new concepts to traditional instruments and methods. As a result, our product may be slow to achieve, or may not achieve, market acceptance, as customers may seek further validation of the efficiency and efficacy of our technology. This is particularly true where the purchase of the product requires a significant capital commitment. Our failure to obtain and sustain such acceptances could have a material adverse effect on our plan for growth and on our business and results of operations. Any changes in government regulations may adversely affect consumer demand for our products. The market for our product in the United States is subject to or influenced by various domestic laws and acts. We design, develop and market our products to meet customer needs created by existing and anticipated regulations, and any changes in these regulations may adversely affect consumer demand for our products. Our energy management division has a limited operating history upon which to evaluate its potential for future success.Due to our limited operating history, it is difficult to forecast the future success of our energy management division. To date, our energy management division has generated only limited revenues.Significant marketing investment will be required in order to establish a sufficient market for our energy conservation product and build revenues.The technology underlying this product may not become a preferred technology to address the energy management needs of our customers and potential customers.Failure to successfully develop and market future products on a timely and cost-effective basis could have a material adverse effect on our ability to compete in the energy management market. The likelihood of our energy management division’s success must be considered in light of the risks and uncertainties frequently encountered by early stage companies in an evolving market.If we are unsuccessful in addressing these risks and uncertainties, this portion of our business will be materially harmed. Our energy services segment has incurred significant operating losses since inception and may not achieve or sustain profitability in the future.The energy services segment’s failure to achieve profitability could result in our failure to continue as a going concern. Our energy services segment has incurred substantial losses in fiscal 2007 of $2,044,706.We must overcome significant sales and operational challenges.In addition, our energy services segment may be required to reduce the prices of its services in order to increase sales.If we reduce prices, we may not be able to decrease -22- costs sufficiently to achieve acceptable profit margins.As our energy services segment strives to grow its business, we expect to spend significant funds for general corporate purposes, including working capital, marketing, recruiting and hiring additional personnel, and research and development.To the extent that revenues do not increase as quickly as these costs and expenditures, our results of operations and liquidity could be materially adversely affected.If our energy services segment experiences slower than anticipated revenue growth or if its operating expenses exceed its expectations, we may be required to cease operations.Even if it achieves profitability in the future, it may not be able to sustain it. Our energy services segment currently experiences volatility in its cash flows and is subject to an extended sales cycle in connection with the bidding process, purchasing of materials and the installation and testing of electrical systems.This business cycle could lead to significant operating losses for the foreseeable future. Our energy services segment is currently obligated, pursuant to the majority of its installation and service contracts, to pay all the costs of materials, labor, travel and installation of its systems prior to being paid by its customers.In addition, many of its projects extend over a lengthy period of time from the initial invitation to bid, to final installation and testing.Although our energy services segment hopes to shorten this cycle, there can be no assurance its cash flow will improve or that it can profitably market this concept.If this trend continues or worsens due to the inability to convince our customers to pay as the project progresses from its initial stages through completion, our energy services segment’s cash flow and operating losses will continue to be significant, and we may be required to cease operations. Patents and other proprietary rights provide uncertain protection of our proprietary information and our inability to protect a patent or other proprietary right may harm our business. The patent position of companies engaged in the sale of products such as ours is uncertain and involves complex legal and factual questions. Issued patents can later be held invalid by a patent office or by a court. We can not assure you that our pending patent rights to the technology for our EnerLume-EM™ will not be challenged, invalidated, or circumvented or that the rights granted thereunder will provide us a competitive advantage. In addition, many other organizations are engaged in research and development of products similar to our energy conservation analytical instrumentation. Such organizations may currently have or may obtain in the future, legally blocking proprietary rights, including patent rights, in one or more products or methods under development or consideration by us. These rights may prevent us from commercializing new technology, or may require us to obtain a license from the organizations to use their technology. We currently have limited trademark or patent protection with respect to the energy conservation product developed.Our failure to protect our proprietary rights could result in substantial operating losses and the failure to effectively pursue our energy conservation business plan. We cannot assure that any patents, trademarks or copyrights or our other proprietary rights issued to, licensed or otherwise used by us, will not be challenged, invalidated or circumvented, or that the rights granted thereunder will provide competitive advantages to us.Furthermore, others may be able independently to develop substantially equivalent or superseding proprietary technology and an equivalent product or system may be marketed in competition with our products, thereby substantially reducing the value of any proprietary rights we may obtain in the future.We also may not be able to protect our proprietary technology from duplication.Additionally, the prevention of unauthorized use and disclosure of our intellectual property will likely become more difficult as our business grows.We could incur additional legal costs in defending any patent, trademark, copyright or other infringement claims or in asserting any patent rights, copyrights or other proprietary rights, including those granted by third parties, in a suit with another party.Our failure to protect our proprietary rights could have a material adverse effect on our business, financial condition and our overall results of operations. -23- Successful infringement claims by third parties could result in substantial damages, lost product sales and the loss of important proprietary rights. There has been substantial litigation regarding patent and other intellectual property in various technology industries.In the future, we may be notified of allegations that we may be infringing on intellectual property rights with respect to the technology we are currently marketing for our light controlling device.Should litigation be brought against us, such litigation could be extremely expensive and time consuming and could materially adversely affect our business, financial condition and results of operations, regardless of the outcome of the litigation.Such litigation could also result in loss of certain proprietary rights, significant monetary liability and barriers to product manufacturing. Our future in energy conservation largely depends upon the success of our EnerLume-EM™ light controller.The light controller operation relies solely upon the inherent software and firmware for its implementation as an energy savings device, for which we have contracted with the manufacturer for the ownership of the intellectual property.We anticipate expanding into new products utilizing this existing technology.Any potential successful litigation would stop the progress of our product line and seriously impede our ability to expand into the energy conservation industry.While our service division would continue to maintain contractual relationships with existing clients, our product line would cease. Any successful litigation against our intellectual property could materially harm our business. Our energy conservation segment faces an inherent risk of exposure to product liability claims in the event that the use of its products results in injury.Product liability claims that fall outside of our insurance coverage would further contribute to our negative cash flows. Our energy conservation segment faces the risk that materials used in the manufacture of the final product may be flawed or faulty, causing the product to fail or malfunction.Additionally, the product may not be used in the manner provided for in the instructions or in the way contemplated by the manufacturer.In the event that insurance coverage or contractual indemnification is not adequate, product liability claims could have a material adverse effect on our energy conservation division.The successful assertion or settlement of any uninsured claim, a significant number of insured claims, or a claim exceeding our insurance coverage could have a material adverse effect on our business. Our energy conservation segment faces an inherent risk of exposure to product liability claims in the event that the use of its products results in injury.Negative publicity related to a product liability claim could lead to the loss of customers and corresponding revenues. Our energy conservation segment is highly dependent upon consumer perception of the safety and quality of our product, as well as similar products distributed by other companies.While our EnerLume-EM™ light controller is listed by Underwriter’s Laboratories, a nationally recognized safety standard that tests products for reasonably foreseeable risk of fire, electric shock and related hazards, the mere publication of reports asserting that such products may be harmful could have a material adverse effect on our operations, regardless of whether such reports are scientifically supported and regardless of whether the products are being used to their specifications. Our energy management division does not have any long-term agreements with its customers and its future success is dependent on repeat business and obtaining new customers. Our energy management division’s success depends on attracting and retaining customers.Although we have client purchase orders, we do not have long-term contracts and depend on fluctuating demand for our product or services. One major service customer accounted for approximately 30.9% of our revenue for the 2007 fiscal year.There can be no assurance that we will be able to retain existing customers or attract new customers. -24- The failure to retain existing customers or attract new customers would likely have a material adverse effect on future profitability. The energy management industry and products designed to maximize energy efficiency are subject to rapidly changing customer demands and preferences in light of rapid technological advances.We will face substantial losses should our products not meet the demands of customers. There can be no assurance that customers will continue to favor the product and services provided by our energy management division.A significant shift in customer preferences could have a material adverse effect on our business, financial condition and results of operations.In addition, products that gain wide acceptance with consumers may result in a greater number of competitors entering the market, which could result in downward price pressure that could adversely impact our gross profit margins.In addition, new products would require employee retraining, which we must commit to long before the ultimate sale to our customers. There can be no assurance that sufficient consumer demand will still exist at the time a final product is available for sale or that favorable gross profit margins will be maintained. We believe our growth will be materially dependent upon our ability to provide new technologies, processes and products necessary to meet the needs of our customers and potential customers.The inability to anticipate and respond to these rapidly changing demands could have an adverse effect on our business. The energy management industry is highly competitive.Our failure to effectively compete in the industry could result in operating losses and the inability to continue as a going concern. Numerous companies, many of which have greater assets, personnel, distribution and other resources than us, compete with us in supplying newer and more technologically-advanced products and services.Our principal competition comes from similar companies that install products designed to maximize energy efficiency.With generally low barriers to entry, particularly in terms of employee training, additional competitors could enter the market.There can be no assurance that national or international companies will not seek to enter, or increase their presence in the industry. Several companies market and sell products that compete with us.Competition from any of these companies could have a material adverse effect on our operations. There is limited reliable, comprehensive data available regarding the size of the energy management industry and the historic and future expected growth of such industry.We may be unable to implement our business plan, which is based on available data, resulting in operating losses and the potential inability to continue as a going concern. Industry data and projections are inherently uncertain and subject to change.There can be no assurance that the industry is as large as we anticipated or that projected growth will occur or continue.In addition, underlying market conditions are subject to change based on economic conditions, consumer preferences and other factors that are beyond our control.There can be no assurance that an adverse change in the size or growth rate of the market will not have a material adverse effect on our energy management division. A decrease in electric retail rates could lessen demand for our energy conservation product. Energy conservation products have the greatest profit potential in areas where commercial electric rates are relatively high.However, retail electric rates for commercial establishments in the United States may not remain at their current high levels.Due to a potential overbuilding of power generating stations throughout certain regions of the United States, wholesale power prices may decrease in the future.Because the price of commercial retail electric power is largely attributed to the wholesale cost of power, it is reasonable to expect that commercial retail rates may decrease as well.In addition, much of the wholesale costs of power are directly related to the price of certain fuels, such as natural gas, oil and coal.If the prices of those fuels decrease, -25- the prices of the wholesale cost of power may also decrease.This could result in lower electric retail rates and reduced demand for our energy saving devices. Failure to effectively market our energy conservation product could impair our ability to sell large quantities of our product. One of the challenges we face in commercializing our energy conservation product is demonstrating the advantages of our product over more traditional products and competitive products.As our energy conservation segment grows, we will need to further develop our marketing and sales force.If we are unable to expand our internal sales force, our ability to generate significant revenues could be harmed. We depend upon our key personnel and may experience difficulty attracting and retaining key employees.The failure to retain existing management or the failure to hire new talent as needed could result in our inability to profitably and professionally run our energy management division. The future success of our energy conservation and services segments depends to a significant extent on the efforts and abilities of our executive officers, including David Murphy, CEO, Michael C. Malota, CFO, and Ronald Sparks, the President of RS Services.Although we have employment agreements with these individuals, the loss of their services could have a material adverse effect on our business, financial condition and results of operations.Mr. Sparks has highly technical, electrical skills relating to electrical services, specific knowledge of high voltage applications and extensive relationships with clients and suppliers in sales, marketing and manufacturing.The loss of the services of Mr. Sparks and other key personnel, or our inability to attract or retain additional qualified personnel could have a material adverse effect on our business, financial condition and results of operations.We believe that our future success in energy conservation and services will hinge upon our ability to attract, motivate and retain the current highly-skilled managerial personnel.Competition for such personnel is intense, and there can be no assurance that we will be successful in attracting, assimilating and retaining the personnel we require to grow and operate profitability. Risks Related Our Common Stock Any future fundraising efforts will dilute current shareholder ownership interests. Any investor who purchases our securities could face future dilution as we pursue future equity fundraising. As of September21, 2007, we had 10,878,514 outstanding shares of common stock.Any future material equity fundraising efforts will have the effect of increasing the amount of shares outstanding, thereby creating dilution for our existing shareholders. We believe that the most efficient manner in increasing shareholder value is to properly and effectively execute our business plan, which will require raising additional capital.We have partnered with investment banking firms to assist and achieve this initiative, and will continue our efforts to raise additional capital, via equity financings or asset monetization or otherwise, until we can achieve positive cash flow. Our common stock currently trades on the OTCBB trading platform, which could result in limited liquidity for any investor purchasing our securities. There is a limited trading market for our common stock on the OTCBB and the ability to trade our common stock on the OTCBB depends on the presence and investment decisions of willing buyers and sellers.There can be no guarantee that our common stock will be accepted for quotation by any other quotation system, market or exchange.As such, our stock has the potential for very limited liquidity and marketability. -26- Our common stock is considered “penny stock,” which may make selling the common stock difficult. Our common stock is considered to be a “penny stock” under the definitions in Rules 15g-2 through 15g-6 promulgated under Section 15(g)of the Securities Exchange Act of 1934, as amended. Under the rules, stock is considered “penny stock” if: (i)the stock trades at a price less than $5.00 per share; (ii)it is not traded on a “recognized” national exchange; (iii)it is not quoted on the Nasdaq Stock Market, or even if quoted, has a price less than $5.00 per share; or (iv)is issued by a company with net tangible assets less than $2.0 million, if in business more than a continuous three years, or with average revenues at less than $6.0 million for the past three years. The principal result or effect of being designated a “penny stock” is that securities broker-dealers cannot recommend our stock but must trade it on an unsolicited basis. Section 15(g)of the Exchange Act and Rule 15g-2 promulgated thereunder by the SEC require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in our common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stocks.” Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i)obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii)reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii)provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii)above; and (iv)receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives.
